UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): August 18, 2011 CDEX INC. (Exact name of registrant as specified in its charter) Nevada 000-49845 52-2336836 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 4555 South Palo Verde, Suite 123 Tucson, Arizona (Address of principal executive offices) (Zip Code) (520) 745-5172 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders CDEX Inc. (the “Company”) held its Annual Meeting of Stockholders on August 18, 2011 at which 76,220,331 shares were represented in person or by proxy.The following is a summary of the matters voted on at the meeting: 1) All nominees for director were elected by the following stockholders vote to staggered terms: Nominee For Withhold Broker Non-Vote Term Jeffrey Brumfield 2011-2014 Brian Jenkins 2010-2013 Robert H. Foglesong 2009-2012 Frank Wren 2009-2012 James G Stevenson 2011-2014 2) The appointment of S.E. Clark and Co. as the Company’s independent registered public accounting firm for the fiscal years ending October 31, 2011 and 2012 was ratified by the following stockholder vote: For: Against: Abstain: 3) The amendment of the Company’s’ Certificate of Incorporation increasing the number of Authorized Shares of Common Stock from 100,000,000 shares to 300,000,000 shares was ratified by the following stockholder vote: For: Against: Abstain: SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CDEX INC. (Registrant) Date: August 19, 2011 By: /s/ Stephen McCommon Stephen McCommon, Chief Financial Officer
